Order and judgment (one paper), Supreme Court, New York County (Salvador Collazo, J.), entered on or about October 26, 1995, which denied petitioner’s application brought pursuant to CPLR article 78 to annul respondent’s determination discontinuing its participation as a provider in the New York State Medicaid Program and dismissed the petition, unanimously affirmed, without costs.
The termination of petitioner’s provider status was neither arbitrary and capricious nor an abuse of discretion, where an inspection, made in good faith, revealed five violations of proper practices, most significantly, overfilling containers and substitution of drugs without documentation (see, Matter of HMP Pharmacy Corp. v Perales, 204 AD2d 639). Further, the penalty was not so disproportionate to the offense as to shock our sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233), in light of the State’s interest in assuring the quality of care to Medicaid recipients. Concur—Sullivan, J. P., Rosenberger, Rubin, Kupferman and Williams, JJ.